DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed 6/28/2022. Claims 1-20 are pending and claims 1, 6 and 13 are amended.

Drawings
The drawings were received on 6/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 6,612,267).
In regards to claim 1, West discloses
A heat exchanger (Fig.4), comprising a shell (138) having an inlet (84) and an outlet (156), and heat exchange tube bundles (148) arranged in the shell, wherein the shell comprises:
a first region (80) communicating with the inlet and configured to accommodate the heat exchange tube bundles and a refrigerant input from the inlet, the refrigerant configured to perform a heat exchange with a fluid in the heat exchange tube bundles (Fig.4);
a second region (146, 154) arranged between the first region and the outlet, the second region configured to fluidly communicate with the first region and the outlet (Fig.4); and
a heating device (140, 152) disposed in the second region configured to evaporate refrigerant not evaporated by the heat exchange tube bundles (Fig.4 and col.6 lines 6-23, hot combustion gases from burner tube 140 flow into tubes 148 and subsequently into tubes 152, therefore, tubes 152 further evaporate the water in the reservoir 80).
In regards to claim 2, West discloses that the first region and the second region are arranged side by side in a length direction of the shell (Fig.4), and the inlet and the outlet are disposed under the first region and above the second region respectively (Fig.4, the shell is tubular, so the locations of the inlet and outlet being under or above the first and second regions is relative).
In regards to claim 3, West discloses that a ratio of a height of the heat exchange tube bundles to an internal height of the shell is not smaller than 0.5 (Fig.4).
In regards to claim 4, West discloses that the heating device is at least one of an electric heater (col.3 lines 55-57) or at least one row of heat exchange tubes (140, 152), and the heat exchange tubes communicate with a fluid input end (at 144) of the heat exchange tube bundles in the first region through a pipeline (150).
In regards to claim 5, West discloses that the heating device is disposed at the bottom of the second region, and a ratio of the height of the heating device to a height of the second region is not larger than 0.5 (Fig.4).
In regards to claim 6, West discloses a flow guiding member (142) arranged at least between the first region and the second region for guiding the refrigerant flowing out of the first region after the heat exchange to flow toward the second region.
In regards to claim 7, West discloses that the flow guiding member is configured as a baffle having an arc shape (Fig.4).
In regards to claim 8, West discloses a control device connected to the heating device and configured to control an operation of the heating device (col.6 lines 44-47).
In regards to claim 9, West discloses a detection device (88) connected to the control device and configured to detect parameter information of the refrigerant in the first region and provide the parameter information to the control device for the control device to control the operation of the heating device (col.6 lines 47-51).
In regards to claim 10, West discloses that a liquid height of the refrigerant in the first region is not smaller than a height of the heat exchange tube bundles (Fig.4).
In regards to claim 13, West discloses
A heat exchange system (Fig.4), comprising:
a heat exchanger (78) comprising a shell (138) having an inlet (84) and an outlet (156), and heat exchange tube bundles (148) arranged in the shell, wherein the shell comprises:
a first region (80) communicating with the inlet and configured to accommodate the heat exchange tube bundles and a refrigerant input from the inlet, the refrigerant configured to perform a heat exchange with a fluid in the heat exchange tube bundles (Fig.4);
a second region (146, 154) arranged between the first region and the outlet, the second region configured to fluidly communicate with the first region and the outlet; and
a heating device (140, 152) disposed in the second region configured to evaporate refrigerant not evaporated by the heat exchange tube bundles (Fig.4 and col.6 lines 6-23, hot combustion gases from burner tube 140 flow into tubes 148 and subsequently into tubes 152, therefore, tubes 152 further evaporate the water in the reservoir 80);
wherein the heat exchange system is one of an HVAC system (Abstract), a transportation refrigeration system, or a freezing/refrigeration system.
In regards to claim 14, West discloses that the first region and the second region are arranged side by side in a length direction of the shell (Fig.4), and the inlet and the outlet are disposed under the first region and above the second region respectively (Fig.4, the shell is tubular, so the locations of the inlet and outlet being under or above the first and second regions is relative).
In regards to claim 15, West discloses that at least one of (i) a ratio of a height of the heat exchange tube bundles to an internal height of the shell is not smaller than 0.5 and (ii) a liquid height of the refrigerant in the first region is not smaller than a height of the heat exchange tube bundles (Fig.4).
In regards to claim 16, West discloses that the heating device is at least one of an electric heater (col.3 lines 55-57) or at least one row of heat exchange tubes (140, 152), and the heat exchange tubes communicate with a fluid input end (at 144) of the heat exchange tube bundles in the first region through a pipeline (150).
In regards to claim 17, West discloses that the heating device is disposed at the bottom of the second region, and a ratio of the height of the heating device to a height of the second region is not larger than 0.5 (Fig.4).
In regards to claim 18, West discloses a flow guiding member (142) arranged at least between the first region and the second region for guiding the refrigerant flowing out of the first region after the heat exchange to flow toward the second region and/or the outlet.
In regards to claim 20, West discloses a control device connected to the heating device and configured to control an operation of the heating device (col.6 lines 44-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Bodell, II et al. (US 6,910,349, herein Bodell).
In regards to claims 11, 12 and 19, West does not disclose a liquid blocking member arranged at the outlet and configured to prevent a liquid-state refrigerant from flowing out of the shell.
	Bodell teaches a heat exchanger (Fig.3) comprising a liquid blocking member (178) arranged at an outlet (160) and configured to prevent a liquid-state refrigerant from flowing out of the shell, wherein the liquid blocking member is configured as a wire mesh having a structure of at least two layers (col.8 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify West’s heat exchanger to include a liquid blocking member as taught by Bodell in order to prevent liquid-state refrigerant from flowing out of the shell.

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive. Applicant's arguments pertain to the previous interpretation of the outlet as reference number (82). However, since the claimed inlet and outlet do not have a fluid relationship, reference number (156) also reads on the claimed outlet. The claims are amended to recite “the second region configured to fluidly communicate with the first region and the outlet”, and regions (146 and 154) read on the claimed second region. Burner tube (140) and tubes (152) are partially disposed in the second region. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763